UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ Quarterly reportpersuant toSection 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition p eriod from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 48430Lakeview Blvd Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑
